                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


GREGORY LEE G.,                                           No. 2:18-cv-00581-JR

                      Plaintiff,                           ORDER

       v.

COMMISSONER OF SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.


HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation (18] on March 13, 2019,

in which she recommends that the decision of the Commissioner be affirmed and this case

dismissed. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(l)(B) and Federal

Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge's Findings & Recommendation.

Pl. Obj., ECF 20. When any pmiy objects to any po1iion of the Magistrate Judge's Findings &

Recommendation, the district court must make a de nova determination of that portion of the



1 -ORDER
Magistrate Judge's repo1t. 28 U.S.C. § 636(6)(1); Dawson v. 1vlarshall, 561 F.3d 930,932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane).

       The Comt has carefully considered Plaintiffs objections and concludes there is no basis

to modify the Findings & Recommendation. The Comt has also reviewed the pertinent portions

of the record de nova and finds no error in the Magistrate Judge's Findings & Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Findings and Recommendation [18]. The

decision of the Commissioner is affirmed and this case is dismissed.

       IT IS SO ORDERED.



              DATED this    ----~~V__ day of-v-J__,,~~----'' 2019.


                                                           0 A. ERNANDEZ
                                                           S::istrict Judge




2-ORDER
